Citation Nr: 0931534	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-43 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the appellant's discharge from 
service in July 2002 is a bar to the payment of Department of 
Veterans Affairs (VA) compensation benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, Mother and Stepfather


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the United States Navy 
from June 2001 to July 2002.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2004 administrative decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico that denied the appellant's 
claim of entitlement to the payment of VA benefits based on 
the character of his discharge from service.  The appellant 
has represented himself throughout the course of this appeal.

In June 2007, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  The Board subsequently remanded the 
case for additional development in October 2007; the case has 
now been returned to the Board for appellate review.

The appellant has raised the issue of entitlement to VA 
medical treatment for disability incurred during active 
service pursuant to the provisions of 38 U.S.C.A. Chapter 17.  
The matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's active military service extended from 
June 26, 2001 to July 9, 2002; his service was terminated by 
a discharge under other than honorable conditions and this 
discharge has not been upgraded.

2.  The appellant's non-judicial punishments for violation of 
articles of the Uniform Code of Military Justice (UCMJ) (in 
April 2002, under Article 92, for dereliction of duty; and in 
May 2002, under Article 86, for failure to go to appointed 
place of duty on 26 occasions, as well as under Article 92, 
for failure to obey other lawful written order) reflected 
willful and persistent misconduct.

3.  The appellant's discharge from military service was the 
result of misconduct, specifically, his commission of a 
serious offense as reflected in his June 2002 summary court-
martial under UCMJ Article 90 (willful disobedience towards a 
superior commissioned officer); Article 92 (failure to obey 
other lawful order, two counts); Article 117 (provoking 
speeches and gestures, three counts); Article 128 (assault 
upon law enforcement officials, two counts); and Article 134 
(communicating a threat, two counts).

4.  The appellant was not insane at the time that he 
committed any of the UCMJ offenses which led to his 
punishment and military discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to his receipt of VA compensation benefits.  38 U.S.C.A. 
§§ 101(2), 5107, 5303 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.12 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The appellant is seeking to establish status a 'Veteran', as 
that term is defined by law, for the purposes of securing 
entitlement to VA disability compensation benefits.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The appellant was notified of the information necessary to 
substantiate his claim by correspondence dated in April 2003 
(prior to the initial AOJ decision in this matter).  This 
document informed the appellant of the fact that VA was 
adjudicating the appellant's character of discharge prior to 
discussing the merits of any claim.  The appellant was 
provided a copy of the regulation regarding character of 
discharge (38 C.F.R. § 3.12).  The appellant was told that he 
would be eligible for VA benefits if VA found that his 
service was under conditions other than dishonorable.  The 
appellant was also told to provide information and evidence 
with respect to the events that led to his discharge and to 
state why he thought his service was honorable.  Most 
importantly, the appellant has shown actual knowledge of the 
issue before the Board by submitting documents (in May 2003, 
and October 2008), third party statements and hearing 
testimony that reference the relevant issues and regulations 
in this case.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008) (noting that "[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").

In addition, in a November 2007 letter, VA sent the appellant 
a letter that informed him of VA's duty to assist and what 
kinds of evidence the RO would help obtain.  In that letter, 
VA informed the appellant about what sorts of evidence he 
could submit to show that his discharge was not dishonorable 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked, in essence, to 
submit evidence and/or information in his possession to the 
AOJ.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
personnel records and Department of the Navy records.  The 
appellant has submitted personal statements, third party 
statements and he has provided hearing testimony.  The Board 
is also satisfied as to substantial compliance with its 
October 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The appellant has been provided ample opportunity to present 
evidence and argument in support of his claim, and he has in 
fact done so.  The appellant did not provide any information 
to VA concerning available records that he wanted VA to 
obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after VA 
gave him notification of his rights under the pertinent 
statute and regulations.  Therefore, there is no duty to 
assist or notify that is unmet.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
VA did advise the appellant of such information concerning 
ratings and effective dates in letters dated in June 2007, 
and November 2007.  Furthermore, as the appellant's appeal 
deals with his basic eligibility for benefits and not the 
merits of any service connection claim, the Board finds that 
the requirements of the Dingess case are not applicable.  

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, another remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member upon whose service such 
benefits are predicated has attained the status of 'Veteran'.  
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term 
'Veteran' means a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

The designation of a discharge as honorable by the service 
department is binding on VA as to character of discharge.  
38 C.F.R. § 3.12(a).  In this case, the service department 
has characterized the appellant's discharge as 'other than 
honorable'.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: the statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
the regulatory bars listed in 38 C.F.R. § 3.12(d).  A 
discharge or release from service based on one of the 
conditions found under 38 U.S.C.A. § 5303(a) is a bar to the 
payment of benefits and is also a bar to benefits under 
Chapter 17 of Title 38.  A discharge or release because of 
one of the offenses found under 38 C.F.R. § 3.12(d) is 
considered to have been issued under dishonorable conditions 
and is a bar to VA compensation benefits, but not to benefits 
under Chapter 17 of Title 38.

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of  
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an  
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).  These provisions are not 
applicable in this case.

The provisions of 38 C.F.R. § 3.12(d) state that a discharge 
or release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
(1) acceptance of undesirable discharge in lieu of trial by 
general court-martial; (2) mutiny or spying; (3) offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct.  The last includes a discharge under other than 
honorable conditions, if it is determined that the discharge 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  The RO denied 
the appellant's application for benefits based on a finding 
that the appellant's actions while he was in the Navy 
reflected willful and persistent misconduct without otherwise 
honest, faithful and meritorious service.

The appellant argues that he was forced to perform under 
harassment related to an investigation into the nature of his 
high school diploma, that he was being blamed for the actions 
of dishonest recruiters, that he was targeted for mental and 
physical abuse by racially prejudiced personnel, that he was 
not capable of making a rational decision at the time of his 
being taken into custody in May 2002 due to his head injury 
and that he was too woozy from the May 2002 head injury to 
realize the consequences of papers he was asked to sign.

During his June 2007 Travel Board hearing conducted at the 
RO, the appellant, his mother and his stepfather mainly 
focused their attention on the problem with the appellant's 
high school diploma and the investigation into fraudulent 
enlistment.  They also indicated that the appellant was 
assaulted without provocation in May 2002.  Such testimony 
was reflective of prior written statements submitted by the 
appellant and his mother.  The appellant asked the Board to 
consider the circumstances surrounding his discharge.

The appellant's active military service extended from June 
26, 2001 to July 9, 2002, and it was terminated by a 
discharge issued under other than honorable conditions.  As 
reflected in the May 2004 Naval Council of Personnel Boards 
decision and on the appellant's September 2004 DD Form 215, 
the appellant's discharge has not been upgraded.  Those 
documents indicate that the appellant's discharge from 
military service was as the result of misconduct, 
specifically, commission of a serious offense.  

Review of the appellant's service personnel records reveals 
that, in February 2002, the Navy was in the process of 
arranging for an administrative discharge of the appellant 
for fraudulent enlistment documentation.  An investigation 
into the nature of the appellant's high school education had 
been ongoing; for example, a December 2001 letter from a New 
Jersey high school states that the appellant did not attend 
that school or graduate from that school.  On January 7, 
2002, the appellant declared that he had graduated from said 
New Jersey high school and then, on February 20, 2002, he 
admitted that he had never attended that school.  

Before the administrative discharge was completed, the 
appellant was assigned a non-judicial punishment for 
violation of Article 92 of the Uniform Code of Military 
Justice (UCMJ) for dereliction of duty in April 2002.  As a 
result, the appellant was given a forfeiture of pay and 45 
days of restriction and extra duty; 25 days were suspended 
for six months.  However, the appellant did not adhere to the 
conditions of his non-judicial punishment which led to 
additional action against him.  In May 2002, the appellant 
was assigned an additional non-judicial punishment for 
violation of the UCMJ, Article 86, for failure to go to his 
appointed place of duty on 26 separate occasions, as well as 
for violation of Article 92, for failure to obey other lawful 
written order.

The appellant also underwent a summary court-martial, in June 
2002, under UCMJ Article 90 (willful disobedience towards a 
superior commissioned officer); Article 92 (failure to obey 
other lawful order, two counts); Article 117 (provoking 
speeches and gestures, three counts); Article 128 (assault 
upon law enforcement officials, two counts); and Article 134 
(communicating a threat, two counts).  

The appellant's service record is thus marred by multiple 
offenses against the UCMJ.  He was in receipt of non-judicial 
punishment for multiple and recurring offenses as reflected 
by the more than two dozen specifications contained in the 
May 2002 punishment.  Review of his performance reveals a 
pattern of continuing failure to obey orders, to perform his 
duties and/or to appear for duty.  The Board finds that these 
multiple violations constitute willful and persistent 
misconduct.  Furthermore, the appellant went on to engage in 
behavior that constituted a serious offense for which he 
underwent a summary court-martial and ultimately discharge.

While the provisions of 38 C.F.R. § 3.12(d) indicate that a 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, the appellant had 
shown dishonesty, in January 2002, when he lied about where 
he graduated high school and he committed a major offense in 
attacking the Masters-at-Arms in May 2002.  Thus, a finding 
that his service was otherwise honest, faithful and 
meritorious is not warranted.

If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to a person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a).

The appellant has not specifically asserted that he was 
insane at the time of the commission of any of his violations 
of the UCMJ that took place between April 2002 and May 2002.  
Moreover, there is nothing in the appellant's service records 
to in any manner suggest that he was insane at any point 
during that period of time.  As noted above, the applicable 
regulation provides an exception to the bar to VA benefits 
only if the individual was insane at the time of the offense 
which caused the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.12.  The Court has held that under the insanity 
exception, both the acts leading to the discharge and the 
insanity must occur simultaneously.  Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).  The clear preponderance of the 
evidence is against a finding that the insanity exception is 
applicable in the present case. 

Since the appellant received an other than honorable 
discharge from his period of service from June 2001 to July 
2002, and because one of the bars listed in 38 C.F.R. 
§ 3.12(d) does apply while the insanity exception does not, 
the appellant is therefore not entitled to the payment of VA 
compensation benefits.  The Board is bound by the laws 
enacted, and by VA regulations.  38 U.S.C.A. § 7104.  It 
appears that there is no provision to allow a grant of the 
benefit sought on appeal because the statutory and regulatory 
requirements are shown not to have been met.  The appellant, 
in arguing his case, has failed to present any competent 
evidence that his active service was, in fact, "honorable" 
service, or that his discharge occurred under circumstances 
other than those described above.

The Board also finds relevant in this case that the Naval 
Discharge Review Board determined, in May 2004, that the 
character of the appellant's discharge should not change.  
The Naval Discharge Review Board stated that it could discern 
no impropriety or inequity and therefore considered the 
appellant's discharge proper and equitable.  The Naval 
Discharge Review Board further stated that a characterization 
of service under other than honorable conditions is warranted 
when the service member's conduct constitutes a significant 
departure from that expected of a Sailor and that the 
appellant's summary of service clearly reflected his 
disobedience of the orders and directives that regulate good 
order and discipline in the naval service, as well as 
demonstrating his unsuitability for further service.  

For the reasons stated above, the Board finds that the 
appellant's discharge under other than honorable conditions 
is a bar to VA benefits.  The weight of the evidence is 
against the claim; thus, the appellant has failed to 
establish, by a preponderance of the evidence, that he is a 
'veteran' (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge)).  
Consequently, the appellant has no legal entitlement to VA 
compensation benefits based on disease or injury incurred 
between June 2001 and July 2002, and his claim must be denied 
as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
dismissed. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


